—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered August 17, 1993, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of 5 to 15 years and 2 to 6 years, respectively, unanimously affirmed.
Defendant’s challenge to the court’s response to a jury’s note is unpreserved for appellate review (CPL 470.05 [2]; see, People v DeRosario, 81 NY2d 801), and we decline to reach it in the interest of justice. Were we to consider it, we would find that the court properly responded to the jury’s note and correctly explained the element of unlawful intent as it related to the evidence. Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Mazzarelli, JJ.